Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the legal word “thereof” (3 times: 4th, 7th and last lines) .  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 6, 10 – 13  are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Peral-Rosado et al. (Exploitation Of 3D City Maps for Hybrid 5G RTT and GNSS Positioning Simulations; which has been provided in the International Search Report).

Regarding claim 1, Peral-Rosado discloses a method comprising:
using, by one or more processors, one or more of map data or vehicle sensor data to make a determination that one or more single-path communication signals are detectable on a particular road link or on one or more portions thereof (page 9206, section 2.1; page 9208, section 5 discloses “A simplified raytracing procedure is proposed to determine the line-of-sight (LoS) conditions of 5G and GNSS signals based on the 3D city map,..”);
based on the determination, generating or storing, by the one or more processors, a road-link map attribute indicating that one or more single-path communication signals are detectable on the particular road link or on the one or more portions thereof  (Fig. 1(c) discloses generation of map; page 9206, section 2.3);
and based at least on the road-link map attribute, providing, by the one or more processors, coverage information indicating that one or more single-path communication signals are detectable on the particular road link or on the one or more portions thereof (Fig. 1(c) also discloses coverage information; page 9206, section 2.3).

Regarding claim 2, Peral-Rosado discloses a given single-path communication signal has line-of- sight to the particular road link or at least to one of the one or more portions of the particular road line (similarly analyzed as in claim 1;  page 9206, section 2.1).

Regarding claim 6, Peral-Rosado discloses the generating or storing comprises: receiving and storing the road-link map attribute respectively generated at one or more vehicles; and aggregating the stored road-link map attribute into an aggregated map attribute for the particular road link, and wherein the providing of the coverage information is based on the aggregated map attribute (Fig. 1(c) discloses displaying the information on a map; wherein receiving and storing is inherent; coverage is displayed on map).  

Regarding claim 10, Peral-Rosado discloses the one or more single-path communication signals include one or more millimeter wave signals, high-band 5G signals, laser light signals, or visible light signals   (page 9206, section 1.1).

Regarding claim 11, Peral-Rosado discloses  causing a representation on a user interface of one or more of the coverage information or at least one user action recommendation based on the coverage information (Fig. 1(c) shows coverage information).

Regarding claim 13, Peral-Rosado discloses an apparatus comprising:
at least one processor (inherent  since 5G access points, satellite etc. used);
and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (inherent  since 5G access points, satellite etc. used), cause the apparatus to perform at least the following:
receive location data of one or more access points that are located substantially nearby a particular road link (page 9206, section 2.1 & section 3; Fig. 2 shows 5G BS locations);
estimate, based on map data, line-of-sight information by projecting propagation of one or more single-path communication signals from the one or more access points to at least one or more portions of the particular road link (page 9206, section 3; Fig. 2a, LOS results shown in Fig. 2b(;
generate a road-link map attribute indicating that one or more single-path communication signals are detectable on the one or more portions (Figs. 2 & 1c; page 9206, section 2.3);
and based at least on the road-link map attribute, provide coverage information indicating that one or more single-path communication signals are detectable on the one or more portions (Fig. 1c; Fig. 2 shows LOS and NLOS for urban canyon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 - 5, 8, 12, 16 - 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable Peral-Rosado et al. (Exploitation Of 3D City Maps for Hybrid 5G RTT and GNSS Positioning Simulations) in view of Venkatraman (US 20120059578) (which have been provided in the International Search Report).

Regarding claim 4, Peral-Rosado discloses single-path signals (page 9206, section 2.1).
Peral-Rosado does not disclose determining one or more signal strengths, one or more distances, one or more angles of incidence, one or more signal providers, or a combination thereof associated with one or more access points that transmit the one or more single-path communication signals; and including the one or more signal strengths, the one or more distances, the one or more angles of incidence, the one or more signal providers, or a combination thereof in one or more of the road-link map attribute or the coverage information.
In the same field of endeavor, however, Venkatraman discloses determining, based on one or more single-path communication signals, one or more signal strengths, one or more distances, one or more angles of incidence, one or more signal providers, or a combination thereof associated with one or more access points that transmit the one or more single-path communication signals; ([0070], last sentence discloses  “ …. The visibility metrics can indicate a number of access points available along the route, whether the access points are well distributed along the route (e.g., whether access points are available for each segment of the route), distance between the access point and the route (e.g., to determine strength of the WLAN signal on the route),….”; claim 12 discloses “ .. determining visibility information associated with the route comprises determining one or more of …., a strength of the reference signals,…” ) and including the one or more signal strengths, the one or more distances, the one or more angles of incidence, the one or more signal providers, or a combination thereof in one or more of the road-link map attribute or the coverage information (Fig. 6, upper left corner element 602;  [0070] discloses “…and provide locations of access points (e.g., WLAN hotspots) along the routes”).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Venkatraman in the system of Peral-Rosado because signal strength information would allow one to know if repeaters or other access devices are needed. 

Regarding claim 5, Peral-Rosado does not disclose the one or more angles of incidence include one or more azimuth angles relative to the particular road link, one or more elevation angles relative to the one or more access points located substantially nearby the particular road link, or a combination thereof.
In the same field of endeavor, however, Venkatraman discloses the one or more angles of incidence include one or more azimuth angles relative to the particular road link, one or more elevation angles relative to the one or more access points located substantially nearby the particular road link, or a combination thereof ([0019], discloses “The user navigation devices may determine and report visibility metrics including positioning accuracy, visible satellites, signal to noise ratio (SNR), dilution of precision (DOP), elevation angles  ..” ).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Venkatraman in the system of Peral-Rosado because displaying such information enables one to know the terrain, and how the signal strength changes with it. This information can be used in network planning to  determine if more base stations etc. are needed and where they should be located.

Regarding claim 8, Peral-Rosado does not disclose determining, based on the map data, one or more access points located substantially nearby the particular road link; estimating line-of-sight information by projecting propagation of one or more single-path communication signals from the one or more access points to at least the one or more portions of the particular road link, wherein the road-link map attribute is generated further based on the line-of-sight information.
In the same field of endeavor, however, Venkatraman discloses determining, based on the map data, one or more access points located substantially nearby the particular road link  (Fig. 6, access points determined as displayed as in Fig. 6, top left corner; [0071]- [0072]); estimating line-of-sight information by projecting propagation of one or more single-path communication signals from the one or more access points to at least the one or more portions of the particular road link, wherein the road-link map attribute is generated further based on the line-of-sight information ([0081], 2nd  last sentence discloses “In another implementation, the route reliability calculation unit 108 can query the communication unit 108 to determine whether the communication unit 108 can establish a wireless communication link with one or more access points”)
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Venkatraman in the system of Peral-Rosado because locating access points near a road link would allow one to select that road link and conversely if no access points were located near a road link ,that road link can be avoided.

Regarding claim 12, Peral-Rosado discloses  generating a communication signal map layer based at least on the road-link map attribute (Fig. 1 (c)) ;
Peral-Rosado does not disclose providing one or more of the coverage information or the communication signal map layer for communication scheduling, vehicle navigation, autonomous driving, communication load-balancing, fleet management, or a combination thereof.
In the same field of endeavor, however, Venkatraman discloses providing one or more of the coverage information or the communication signal map layer for communication scheduling, vehicle navigation, autonomous driving, communication load-balancing, fleet management, or a combination thereof (Fig. 6, top left corner displays access points which are used for vehicle navigation; [0072]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Venkatraman in the system of Peral-Rosado because the map can then be used to aid drivers  .e.g. they would know where access points are.

Claim 16 is similarly analyzed as claim 4.

Regarding claim 17, Peral-Rosado discloses  a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (inherent since system is 5G or satellite), cause an apparatus to perform:
receiving one or more single-path communication signals (Fig. 1(c) discloses generation of map; page 9206, section 2.3);
mapping, based on map data, one or more locations onto at least one or more portions of the particular road link when detecting the one or more single-path communication signals (Fig. 1(c) discloses generation of map; page 9206, section 2.3);
generating a road-link map attribute indicating that one or more single-path communication signals are detectable on the one or more portions (Fig. 1(c) also discloses coverage information; page 9206, section 2.3).
and providing the road-link map attribute as an output (Fig. 1(c) also discloses coverage information; page 9206, section 2.3).
Peral-Rosado does not disclose the signal is  detected by one or more sensors of a vehicle traveling on a particular road link.
In the same field of endeavor, however, Venkatraman discloses the signal is  detected by one or more sensors of a vehicle traveling on a particular road link ([0020]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Venkatraman in the system of Peral-Rosado because the data can be collected by vehicle sensors, thereby making it easy to collect data since a vehicle can be easily and quickly moved between locations.

Claim 20 is similarly analyzed as claim 4.

Allowable Subject Matter
Claims 3, 7, 9, 14, 15, 18, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to mapping using LOS signals:

Hansen et al. (US 20220221586) discloses positioning method using line-of-sight satellites.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632